This cause came on for further consideration upon the application of respondent James C. King for reinstatement to the practice of law.
The court comes now to consider its order of January 3, 1990, suspending respondent, James C. King, from the practice of law in Ohio for a period *284of one year pursuant to Gov. Bar R. V(7)(c). Respondent has complied with that order and with the provisions of Gov. Bar R. V(24).
Therefore, IT IS ORDERED by the court that James C. King be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
(For earlier case, see [1990], 48 Ohio St. 3d 8, 548 N.E. 2d 238.)
Sua sponte, IT IS ORDERED by the court that Supreme Court case No. D.S. 88-8, In re King, be, and hereby is, dismissed.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.